DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Terminal Disclaimer filed on September 3, 2021.  Claims 1-10 are pending.  Claim 1 is independent.

Terminal Disclaimer
The terminal disclaimer filed on September 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,627,832 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include a corrected application data sheet specifying the applicant (or “new” applicant) in the applicant information section and comply with 37 CFR 3.71 and 3.73 (statement showing chain of title to the new applicant).  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
Along with the 37 CFR 1.46(c) request, another Terminal Disclaimer must be filed and signed by the attorney that has Power of Attorney or by the applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 15/463,242 (now U.S. Patent No. 10,627,832).  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art. 


Present application 16/852,949
Co-pending Application 15/463,242 
now U.S. Patent No.  10,627,832
Claim 1:

(a) providing a graphical display; 


(b) providing a representative glyph for each of said plurality of objects on said graphical display; 

(c) providing an axis of motion for said graphical display; 

(d) wherein a position of each of said glyphs along said axis of motion is related to a current degree of urgency of said first parameter for each of said objects; and 

(e) wherein a rate of motion of each of said glyphs along said axis of motion is related to a current rate of change of said degree of urgency of said first parameter for each of said objects.  


Claim 1:

a. providing a graphical display;

b. providing a representative glyph for each of said plurality of vehicles on said graphical display;

c. providing an axis of motion for said graphical display;

d. wherein a position of each of said glyphs along said axis of motion is related to a current degree of urgency of said first parameter for each of said vehicles; and

e. wherein a rate of motion of each of said glyphs along said axis of motion is related to a current rate of change of said degree of urgency of said first parameter for each of said vehicles.
  

Claim 2, 

(a) said axis of motion is vertical; and 

(b) a change in said degree of urgency of said first parameter for a particular object is depicted as a change in elevation of said glyph corresponding to said particular object along said vertical axis.  

Claim 2, 

a. said axis of motion is vertical; and

b. a change in said degree of urgency of said first parameter for a particular vehicle is depicted as a change in elevation of said glyph corresponding to said particular vehicle along said vertical axis.
 
Claim 3,

 
 






(a) said first parameter for each of said objects is an amount of progress along a route for a vehicle; and 

(b) said degree of urgency of said first parameter is a difference between said vehicle's said actual progress along a route compared to said vehicle's expected progress along said route.  

Claim 4, 

a. said first parameter for each of said vehicles is an amount of progress along a route for said vehicle; and

b. said degree of urgency of said first parameter is a difference between said vehicle's said actual progress along a route compared to said vehicle's expected progress along said route.

Claim 5, 

(a) said axis of motion is vertical; 

(b) a change in said degree of urgency in said first parameter for a particular object is depicted as a change in elevation of said glyph corresponding to said particular object along said vertical axis; and 

(c) a rate of change of said degree of urgency of said first parameter for a particular object is depicted as a velocity of said glyph corresponding to said particular object along said vertical axis.  

Claim 5, 

a. said axis of motion is vertical;

b. a change in said degree of urgency in said first parameter for a particular vehicle is depicted as a change in elevation of said glyph corresponding to said particular vehicle along said vertical axis; and

c. a rate of change of said degree of urgency of said first parameter for a particular vehicle is depicted as a velocity of said glyph corresponding to said particular vehicle along said vertical axis.
.  
Claim 6,

wherein a glyph corresponds to a vehicle19 that is behind schedule is depicted higher on said vertical axis.   
Claim 6, 

wherein a glyph corresponding to a vehicle that is behind schedule is depicted higher on said vertical axis.

Claim 7,
 
wherein a glyph corresponding to a vehicle that is falling further behind schedule is given an upward velocity along said vertical axis.  
 

Claim 7, 

wherein a glyph corresponding to a vehicle that is falling further behind schedule is given an upward velocity along said vertical axis.


Claim 8

wherein a second parameter for each of said objects is a difference between said vehicle's  



wherein a second parameter for each of said vehicles is a difference between said vehicle's 


(a) a position of each of said glyphs along said axis of motion is related to a degree of urgency in said second parameter for each of said vehicles; and 

(b) a rate of motion of each of said glyphs along said axis of motion is related to a current rate of change of said degree of urgency in said second parameter for each of said vehicles.  
Claim 9

a. a position of each of said glyphs along said axis of motion is related to a degree of urgency in said second parameter for each of said vehicles; and

b. a rate of motion of each of said glyphs along said axis of motion is related to a current rate of change of said degree of urgency in said second parameter for each of said vehicles.

Claim 10

(a) said axis of motion is vertical; 

(b) a change in said degree of urgency in said second parameter for a particular vehicle 




20 is depicted as a change in elevation of said glyph corresponding to said particular vehicle along said vertical axis; and 
(c) a rate of change of said degree of urgency in said second parameter for said particular vehicle is depicted as a velocity of said glyph corresponding to said particular vehicle along said vertical axis.


Claim 10

a. said axis of motion is vertical;

b. a change in said degree of urgency in said second parameter for a particular vehicle is depicted as a change in elevation of said glyph corresponding to said particular vehicle along said vertical axis; and

c. a rate of change of said degree of urgency in said second parameter for said particular vehicle is depicted as a velocity of said glyph corresponding to said particular vehicle along said vertical axis.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661